Citation Nr: 1425553	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  04-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim was most recently certified to the Board by the Phoenix, Arizona RO.  

In March 2006, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In a March 2007 decision, the Board denied the claims of entitlement to service connection for PTSD and an acquired psychiatric disability, claimed as depression. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 Order, the Court granted a joint motion to vacate the Board decision and remand it for readjudication in accordance with the instructions in the joint motion.

The Board again denied entitlement to service connection in August 2008.  The Veteran appealed the decision to the Court.  In April 2009, the Court granted a joint motion to vacate the Board decision and remand it for readjudication in accordance with the instructions in the joint motion.

In an August 2009 decision, the Board recharacterized the issue as entitlement to service connection for an acquired psychiatric disability, to include any and all psychiatric diagnoses shown in the claims file.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  The August 2009 decision denied the Veteran's claim.  The Veteran appealed the decision to the Court.  In a June 2011 memorandum decision, the Court vacated the Board's August 2009 decision and remanded the claim for further development and readjudication.

This case was last remanded by the Board in March 2012.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection for an acquired psychiatric disability to include PTSD.  In July 2012, the Veteran claimed to have been feared for his personal safety allegedly due to his instructor assaulting another airman while undergoing basic training at Lackland Air Force Base.  While the Veteran has been issued Veterans Claims Assistance Act of 2000 (VCAA) notice, he has not been given proper VCAA notice in regards to claims based on in service personal assault or harassment.  On remand, the Veteran should be given proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f) (2013), as required for PTSD claims based on in service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2. Based on the Veteran's response and the other evidence of record, prepare a preliminary report as to whether there is a corroborated in service personal assault event.  This report must be included in the claims file.

3. Upon completion of the above requested development and any additional development deemed appropriate, to include securing an addendum opinion addressing the etiology of any psychiatric disorder in light of this new claim and any evidence the appellant may submit in response to his receipt of a VCAA compliant letter.  Thereafter, the RO must readjudicate the issue.  All applicable laws and regulations should be considered. If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

